Norton, J.,
Dissenting. — It is well settled that a common carrier is bound to the exercise of the highest degree of care and caution in the transportation of a passenger who submits himself to such carrier to be carried, and is answerable in damages for any injury sustained by such passenger, occasioned by his negligence or carelessness in performing this duty. In cases where the relation of the person suing for an mjury sustained is that of passenger, all that is necessary to be alleged and proved in order to a recovery, is that the injury complained of was inflicted in consequence of the negligence of the carrier. In such a case it is the negligence of the carrier which gives the right to recover, and it matters not whether such negligence consists in doing a particular thing which ought not to have been done, or in not doing a particular thing which ought to have been done.
In the present case the petition alleges that the negligence consisted in not stopping the train on which plaintiff* was a passenger, a sufficient length of time,-at Dalton station, where he was bound, to enable him to leave the train. While the evidence tended strongly, if not conclusively, to establish the specified act of negligence complained of in tbe petition, and that it was the sole cause of plaintiff’s injury, evidence was also received, without objection, that the platform of the depot of said station was not lighted. Evidence on this point is to be found in the deposition of plaintiff, which had been on file in the cause more than twelve months before the trial. An examination of this deposition shows that the witness in his examination in chief said not a word in regard to the platform not being lighted. He did say that when a general notice was given that the train was approaching said station, he went to the *422door of the car, and did not see any light, nor the depot. In his cross-examination by defendant, he said the platform was not lighted. This deposition was the first evidence offered, and it appears from it that what was said in it in regard to the platform not being lighted, was drawn out by the defendant. One other witness for plaintiff stated that he saw no light on the platform, and to the evidence of this witness defendant interposed no objection. The only other witness who mentioned the subject of light was a witness on the part of defendant, who stated that all the cars were lighted except the sleepers. Had an objection been made to the introduction of this evidence on the ground of variance between the matter alleged in the petition and that sought to be proved, thus giving the trial court an opportunity to pass upon it, and the opposing party an opportunity to amend his pleading to conform to the proof, such objection would be entitled to consideration. This court has repeatedly held that, although improper evidence may have been admitted by the trial court, It would not consider the propriety of its action in that respect unless the evidence was objected to at the time, and the specific grounds of the objection stated. Not only was that not done in this case, but the evidence in regard to the platform not being lighted was brought out in the cross-examination of the first witness whose deposition was read in the cause.
The evidence being thus before the jury for consideration, the defendant ought not now to be heard to complain because the court gave an instruction based upon it, especially so when, if no such instruction had been given, the evidence which gave rise to it would still have been before the jury, and could as well have been considered and applied by them under the eighth instruction given for defendant to the effect “ that the burden of proof is on the plaintiff, and before he can recover he must show, by a preponderance of the evidence, that he was injured by the negligence of the servants or employees of the defendant.” The plaintiff *423having established the particular act of negligence alleged in the petition, the evidence tending to establish another act of negligence may have been objectionable on the ground of variance. Three ways were open to the defendant to avail himself of an objection to the evidence on the ground of variance; first, by an objection to its introduction when offered; second, by asking an instruction to exclude it from the consideration of the jury, and, third, by filing an affidavit stating that he was surprised by its introduction, and wherein. Neither of these methods was resorted to in the trial court, and the failure of defendant to resort to them, whereby the court was deprived of passing on the question of its admissibility, and the opposing party deprived of the opportunity to amend his pleading so as to make it conform to the proof, puts him in an attitude where he ought not now to be heard to complain of such variance if regard be had to section 3586, Revised Statutes, which declares that it shall be the duty of courts to construe the provisions of law relating to pleading, and to so adapt the practice thereunder, as to discourage as far as possible negligence and deceit, to prevent delay, to secure parties from being misled, to place the party not in fault as nearly as possible in the same condition he would be in if no mistake had been made, to distinguish between form and substance, and to afford known, fixed and certain requisitions in place of the discretion of the court or judge thereof.
I agree to the principle announced in the opinion, that a party should only recover upon the cause of action stated .in the petition, and base my non-concurrence in the conclusion therein reached on the sole ground that defendant, by failing to make the objections in the trial court necessary to give him the benefit of that principle, cannot invoke it here, and in this I think I am sustained by Turner v. Chillicothe & Des Moines R. R. Co., 51 Mo. 501; Henslee v. Cannefax, 49 Mo. 295.